Citation Nr: 1130626	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating, in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  In that decision, the RO awarded an increased rating of 50 percent for PTSD, effective from April 21, 2006.

Because less than the maximum available benefit for a schedular PTSD rating was awarded the issue is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 50 percent is warranted.


FINDING OF FACT

The evidence of record shows that the Veteran has occasional depression, sleep impairment including nightmares, difficulty concentrating, some irritability and anger issues, and hypervigilance, exhibiting occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that the March 2007 letter provided this notice. 

The Board observes that the March 2007 letter was sent to the Veteran prior to the July 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, and VA examination reports are associated with the claims folder. 

The Veteran was afforded VA compensation and pension (C&P) examinations in accordance with his claim in April 2007 and December 2008.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating this appeal, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under that diagnostic code a 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).
A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV'").

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for currently 50 percent evaluation, but no more, for PTSD.  The Board notes that the competent medical evidence of record for the period of June 2005 to March 2009, including the April 2007 and December 2008 VA psychological examinations, shows that the Veteran's mental health examiners have characterized his mood as depressed with a  slightly anxious, nervous and constricted affect.  The Veteran exhibited low energy and concentration problems at both examinations.  It was noted that the Veteran experienced hypervigilance and an exaggerated startle response.  The Veteran stated at both examinations that he had some difficulty dealing with his military experiences and avoided any stimuli that would serve as a reminder.  The examination reports noted that the Veteran had nightmares and intrusive, recurrent recollections of his experiences in Vietnam.  It was also noted that the Veteran had problems with irritability and outbursts of anger.  The Veteran stated that he could quickly go from irritated to extremely angry and that he therefore tried to avoid stressful situations and had learned to better manage his anger.  The Veteran further stated that the felt detached from others and had trouble getting close to others.  Finally the Veteran stated at both examinations that he did occasionally have thoughts of suicide, but that he had no intention of acting on them and indeed would never act on them because of his children.  The foregoing symptoms, with the exception of the occasional thoughts of suicide, indicate a 50 percent disability rating and therefore the Board finds that a 50 percent disability rating is appropriate for the entire appeal period.

As for evidence regarding work relationships, the Board notes that the Veteran currently works only part-time designing box art for model airplanes and that the Veteran stopped working full time when his first wife died.  The Veteran noted that the work allowed him to use his artistic talent while working alone and seemingly at his own pace.  He stated at his December 2008 RO hearing that he completed about 3 designs a year, but that his employer was very patient.  Additionally the Board notes that the Veteran stated at his hearing that he was working with two other people to build a memorial at Ft. Bragg for Veterans from the Studies and Observations Group.  He stated that his work with that project kept him busy and his mind going.  The Board acknowledges the Veteran's statements that he avoided stressful situations and that he enjoyed his current working situation because he could work at his own pace.  The Board notes that the Veteran's part-time work and work on the memorial project indicates that the Veteran is able to establish effective working relationships and while he might have some difficulty working full time, there is no indication that the Veteran has an inability to establish and maintain effective relationships as required by the 70 percent rating.  As such the Board finds that the Veteran's symptomatology is more accurately associated with the 50 percent rating.  Accordingly, the Board finds the current 50 percent rating to be appropriate.

With respect to social relationships, the Board notes that the Veteran just recently married his second wife, but prior to that was married to the same woman for 33 years.  The Veteran stated at both the April 2007 and December 2008 VA examinations that he and his wife got along very well and that his marriage was fine.  The Veteran also noted that he had a close relationship to his two grown children as well as his 13 grandchildren that he acquired in his second marriage.  The Veteran stated at the December 2008 examination that he frequently spent time with his family.  Additionally, the Veteran stated that he had some fellow Veterans with whom he spent time with and one friend in particular with whom he talked when things became particularly difficult.  The Board observes that both the April 2007 and December 2008 VA examination reports noted that the Veteran was dealing with grief associated with losing his first wife, his mother, and his mother-in-law, all in a close period of time, indicating that he had been very close to them as well.  The competent evidence indicates that the Veteran regularly interacts with his family and friends, despite his preference for being alone.  As such, there is no indication that the Veteran cannot interact socially or that the Veteran has difficulty establishing or maintaining effective familial relationships or friendships.  As such, the Board finds that the 50 percent rating more accurately reflects the Veteran's symptomatology.

Additionally, the Board observes that the next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 70 percent evaluation or higher.  The medical evidence does not show that the Veteran exhibits obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  The Board notes that the Veteran stated at his December 2008 RO hearing that he does at times exhibit speech that is intermittently illogical, obscure, or irrelevant.  Specifically the Veteran stated that he will occasionally start talking really fast and saying things that do not make sense.  However, the Board notes that there is no objective evidence that the Veteran exhibits speech that is intermittently illogical, obscure, or irrelevant.  Indeed both the April 2007 and December 2008 VA examiners note that the Veteran exhibited clear and coherent speech with good insight, judgment, and an unremarkable thought process.  While the Board notes that both the April 2007 and December 2008 VA examiners note that the Veteran does have some irritability issues and outbursts of anger, there is no indication that the Veteran ever becomes violent toward others during these outbursts.  Indeed the record indicates that the Veteran's outbursts are generally when he is alone and the violence involves the throwing of inanimate objects.  At his December 2008 RO hearing, the Veteran stated that he specifically tries to avoid stressful situations and losing his temper with other people.  Furthermore, the December 2008 VA examination notes that the Veteran has fair impulse control.  With regard to the Veteran's assertions that he occasionally has suicidal thoughts, there is no indication and the Veteran does not contend, that he would ever act on the thoughts as he could never do that to his children.  Lastly, the Veteran has not shown an inability to establish and maintain effective relationships as shown by his frequent interactions with his wife, children, grandchildren, and friends.

Finally, the Board observes that the competent evidence of record also does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that he has gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; persistent delusions or hallucinations; intermittent inability to perform activities of daily living; disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  Notably, the December 2008 examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms and found that the PTSD signs and symptoms resulted in deficiencies in thinking, but not in most areas such as judgment, family relations, work, or mood.  The examiner did find that there was reduced reliability and productivity in work and social functioning due to PTSD symptoms, which is contemplated by the currently assigned rating.  The examiner also noted that the Veteran's symptoms of PTSD and major depressive disorder were chronic and moderately to severely impairing his functioning.  The examiner concluded that the Veteran's symptoms had not changed in terms of severity or level of impairment since his last VA examination.  Accordingly, his overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from 45 to 60.  Specifically the Veteran was assigned GAF scores of 45 and 50 by the April 2007 and December 2008 VA examiners, respectively which indicates that the Veteran has some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  VA treatment records dating from February 2006 to March 2009 provide GAF scores ranging from 50 to 60 which indicates more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Upon review of the competent evidence, the Board finds that the more moderate GAF scores are more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that both the April 2007 and December 2008 VA examinations note that separate GAF scores with regard to the Veteran's diagnoses of both PTSD and major depressive disorder, cannot be determined without mere speculation and that his depression is related to his PTSD and exacerbated by his grief over the death of family members.  The Board notes that the medical evidence more typically exhibits moderate symptoms with moderate difficulty in social and occupational functioning, rather than the more serious symptoms associated with the lower GAF score, such as obsessional rituals and an inability to keep a job.  More importantly, as noted above, the GAF score is only one component of a veteran's disability picture, and the Board finds that the reported clinical findings are consistent with the current rating.  

In sum, the evidence of record demonstrates that the Veteran does have regular familial interactions and has maintained some employment and community interaction.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, occasionally exhibit a depressed mood, irritability and anger issues, hypervigilance, and some sleep impairment due to occasional nightmares, and occasional suicidal thoughts.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating for the entire appeal period and entitlement to an increased rating on a schedular basis is therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore the currently assigned 50 percent rating is appropriate for the entire appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is employed part-time and the overall evidence does not indicate that his PTSD by itself has caused marked interference with his employment.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating higher than 50 percent for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


